DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
3.	Applicant’s amendment to the claims filed on 01/31/2022 in response to the Final Rejection mailed on 12/03/2021 is acknowledged and entered into the record.  This listing of claims replaces all prior listings of claims in the application.
4.	New claims 76-80 are added.
5.	Claims 40, 53-54, 58-59, 62-70, and 72-80 are pending.
6.	Claims 67-69 stand withdrawn pursuant to 37 CFR 1.142(b).
7.	Applicant’s remarks filed on 01/31/2022 in response to the Final Rejection mailed on 12/03/2022 have been fully considered and are deemed not persuasive to overcome the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
8.	The rejection of claims 40, 53-54, 58-59, 62-66, and 72-75 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claims 76-80.
Claims 40, 53-54, 58-59, 62-66 and 72-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "about" in the claims 40, 73, 75, 76, and 80 is a relative term which renders the claim indefinite.  The term "about" is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree.  Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree.  It is suggested that applicant clarify the meaning of the claims.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.  
RESPONSE TO REMARKS:  Beginning on p. 8 of applicants’ remarks, applicants contend that the term “about” does not render the pending claims indefinite and periods of time described as “about” in particular would inevitably be understood by on of skill in the art.
not persuasive for the reasons already of record and the reasons set forth below.  the examiner maintains that the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related
Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165 states “examiner should consider the following factors when examining claims that contain relative terminology to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. In this case, given the lack of definition in the specification or in the prior art of what values above and below the value of “about”, it is therefore unclear what the scope of the term is intended to encompass.
Claim Rejections - 35 USC § 103
9.	The rejection of claims 40, 53-54, 58-59, 62-66, 70, and 72-75 under 35 U.S.C. 103 as being unpatentable over Zimmerman (US Patent Application Publication 2008/0178894 A1; cited on IDS filed on 10/08/2015) in view of Curello et al. (US Patent Application Publication 2007/0077480A1, cited on PTO-892 mailed on 05/22/2018) as evidenced by Garger et al. (US Patent 6,033,895; cited on IDS filed on 10/08/2015) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claims 76-80.
	Claims 40, 53-54, 58-59, 62-66, 70, and 72-80 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US Patent Application Publication 2008/0178894 A1; cited on US Patent Application Publication 2007/0077480A1, cited on PTO-892 mailed on 05/22/2018) as evidenced by Garger et al. (US Patent 6,033,895; cited on IDS filed on 10/08/2015).
10.	Claims 40, 53-54, 58-59, 62-66, 70, 72-75, and 77-80 are drawn to a method for modifying the content of a plant-derived, protein-enriched material, the method comprising receiving a plant-derived, protein-enriched material comprising RuBisCO, F2 fraction proteins, or a combination thereof, wherein the plant derived, protein enriched material further comprises one or more heavy metals; dissolving at least a portion of the plant-derived, protein-enriched material in a solvent to form a solution, contacting the plant-derived, protein-enriched material solution with a functionalized resin to afford a treated solution comprising a protein concentrate or isolate having a reduced amount of one or more of copper, cadmium, lead, and nickel as compared with the plant-derived, protein-enriched material, wherein the functionalized resin comprises a first resin functionalized with a triaminetetraacetic acid chelating groups and a second resin functionalized with triaminetetraacetate, sodium salt chelating groups; separating the treated solution from the functionalized resin, wherein the contacting step is conducted for a period of about 1 to about 3 hours; and wherein the contacting step comprises agitating the plant-derived, protein-enriched material solution with the functionalized resin at room temperature, and/or heating the plant-derived, protein enriched material solution at a temperature of 50oC to 70oC.
	Claim 76 is drawn to a method for modifying the copper content of a plant-derived, protein-enriched material, the method comprising receiving a plant-derived, protein-enriched material comprising RuBisCO, F2 fraction proteins, or a combination thereof, wherein the plant oC to 70oC.
11.	With respect to claims 40 and 72, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. The teaching of a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of Garger].  Accordingly, the tobacco extract of Zimmerman would inherently have these components.
	With respect to claim 53, Zimmerman teach the method wherein the contacting step comprises stirring the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006].  
	With respect to claim 54, Zimmerman teach the method wherein the contacting step comprises passing the plant-derived, protein-enriched material solution through a series of 
	With respect to claim 58, Zimmerman teach the method wherein the functionalized resin comprises a selective ion exchange resin [see paragraphs 0003-0004; 0028].
	With respect to claim 59, Zimmerman teach the method wherein the functionalized resin is a weak acid cation exchange resin [see paragraph 0028].
	With respect to claim 60, Zimmerman teach the method wherein the functionalized resin is a chelating resin [see paragraph 0004].
	With respect to claim 61, Zimmerman teach the method wherein the functionalized resin is a chelating resin such as iminodiacetate [see paragraph 0004].
	With respect to claim 62, Zimmerman teach the method wherein the solvent is an aqueous solvent [see paragraph 0010].
	With respect to claim 63, Zimmerman teach the method wherein the solvent is acidic [see paragraph 0010].
	With respect to claim 64, Zimmerman teach the method wherein the solvent is basic [see paragraph 0010].
	With respect to claims 65-66, Zimmerman teach that the selective agent, temperature and pressure can be controlled to optimize the extraction process [see paragraphs 0004-0011] and the goal being to reduce the amount of metals present in the extract [see paragraphs 0028-0041].
	With respect to claims 70 and 73, Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to 
	With respect to claims 74-75, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].  Zimmerman also teach the method wherein the temperature and pressure of the mixture can be control to optimize the extraction process and teach temperatures can be greater than about 100oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow 
	With respect to claim 76, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].  Zimmerman also teach the method wherein the temperature and pressure of oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. The teaching of a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of Garger].  Accordingly, the tobacco extract of Zimmerman would inherently have these components.
	With respect to claim 77, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. 
	With respect to claim 78, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. 
	With respect to claim 79, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. 
	With respect to claim 80, Zimmerman et al. teach producing a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of Garger].  Accordingly, the tobacco extract of Zimmerman would inherently have these components.
	However, Zimmerman does not teach the method of claims 40, 72, and 76, wherein the functionalized resin comprises a first resin functionalized with triaminetetraacetic acid chelating groups and a second resin functionalized with triaminetetraacetate, sodium salt, chelating groups.
	Curello et al. teach fuel cartridges designed for the removal of transition metal ions from fuel that includes scavengers of transition metals comprising functionalized silica 
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Zimmerman and Curello et al. to substitute the metal chelating resins of Zimmerman with triaminetetraacetic acid resins of Curello et al. because Zimmerman teach methods of removing metal ions from protein enriched material using metal chelating resins to reduce the amount of copper, cadmium, lead, and nickel.  Curello et al. teach similar resins containing triaminetetraacetic acid resins that are effective at removing transition metals such as copper and nickel.  One of ordinary skill in the art would have had a reasonable expectation of success and reasonable level of predictability to combine the teachings of Zimmerman and Curello et al. because Curello et al. acknowledges that triaminetetracetic acid resins are commercially available and are effective in removing copper and nickel from solutions.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although Zimmerman and Curello et al. do not explicitly teach the method wherein the treated solution comprises an amount of one or more of copper, cadmium, lead, and nickel that is reduced by at least 25% or at least 50% of claims 65-66, this modification would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would desire to optimize the extraction process of Zimmerman based on time and temperature in order to maximize the amount of metals removed from the tobacco extract.  Therefore, the above invention would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Furthermore, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would be motivated to optimize the temperature and contact time with the resin in order to maximize heavy metal content removal.  
12.	The rejection of claims 40, 53-54, 58-59, 62-66, 70, and 72-75 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US Patent Application Publication 2008/0178894 A1; cited on IDS filed on 10/08/2015) in view of 2012 Silicycle (2012, cited in the Board Decision mailed 05/13/2020; cited on PTO-892 mailed on 08/03/2020) as evidenced by Garger et al. (US Patent 6,033,895; cited on IDS filed on 10/08/2015) is maintained for the reasons of record and the reasons set forth below.
oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. The teaching of a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a 
	With respect to claim 53, Zimmerman teach the method wherein the contacting step comprises stirring the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006].  
	With respect to claim 54, Zimmerman teach the method wherein the contacting step comprises passing the plant-derived, protein-enriched material solution through a series of vessels with the functionalized resin distributed along the length of the resin contacting vessel (interpreted as a column) [see paragraphs 0005, 0061-0062].
	With respect to claim 58, Zimmerman teach the method wherein the functionalized resin comprises a selective ion exchange resin [see paragraphs 0003-0004; 0028].
	With respect to claim 59, Zimmerman teach the method wherein the functionalized resin is a weak acid cation exchange resin [see paragraph 0028].
	With respect to claim 60, Zimmerman teach the method wherein the functionalized resin is a chelating resin [see paragraph 0004].
	With respect to claim 61, Zimmerman teach the method wherein the functionalized resin is a chelating resin such as iminodiacetate [see paragraph 0004].
	With respect to claim 62, Zimmerman teach the method wherein the solvent is an aqueous solvent [see paragraph 0010].

	With respect to claim 64, Zimmerman teach the method wherein the solvent is basic [see paragraph 0010].
	With respect to claims 65-66, Zimmerman teach that the selective agent, temperature and pressure can be controlled to optimize the extraction process [see paragraphs 0004-0011] and the goal being to reduce the amount of metals present in the extract [see paragraphs 0028-0041].
	With respect to claims 70 and 73, Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].
	With respect to claims 74-75, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. The teaching of a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of Garger].  Accordingly, the tobacco extract of Zimmerman would inherently have these components.
	With respect to claim 76, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. The teaching of a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of Garger].  Accordingly, the tobacco extract of Zimmerman would inherently have these components.
oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. 
oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. 
oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. 

	However, Zimmerman does not teach the method of claims 40, 72, and 76, wherein the functionalized resin comprises a first resin functionalized with triaminetetraacetic acid chelating groups and a second resin functionalized with triaminetetraacetate, sodium salt, chelating groups.
	2012 Silicycle teaches that functionalized resins made of silica gel commercially available, such as Si-Triaminetetracetic acid and Si-triamineteatraacetic acid, sodium salt that removes metals such as palladium, nickel, and copper [see 2012 Silicycle p. 1-8].  
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Zimmerman and 2012 Silicycle to substitute the metal chelating resins of Zimmerman with triaminetetraacetic acid resins of 2012 Silicycle because Zimmerman teach methods of removing metal ions from protein enriched material using metal chelating resins to reduce the amount of copper, cadmium, lead, and nickel.  Silicycle teach similar resins containing triaminetetraacetic acid resins that are effective at removing transition metals such as copper and nickel.  One of ordinary skill in the art would have had a reasonable expectation of success and reasonable level of predictability to combine prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although Zimmerman and 2012 Silicycle do not explicitly teach the method wherein the treated solution comprises an amount of one or more of copper, cadmium, lead, and nickel that is reduced by at least 25% or at least 50% of claims 65-66, this modification would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would desire to optimize the extraction process of Zimmerman based on time and temperature in order to maximize the amount of metals removed from the tobacco extract.  Therefore, the above invention would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention.
	Furthermore, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would be motivated to optimize the temperature and contact time with the resin in order to maximize heavy metal content removal.  
Response to Remarks Regarding Prior Art Rejections
13.	Applicant’s remarks filed on 01/31/2022 have been fully considered by the examiner and will be addressed as a whole as the remarks regarding Zimmerman and Curello are applicable to Zimmerman and 2012 Silicycle.  Applicants in summary contend that none of the contact times referred to in Zimmerman relates to relevant contact times between a tobacco material and a resin to reduce heavy metal contact and that the only referenced guidance in Zimmerman specific for contact time between a resin and a tobacco-derived material to reduce heavy metals indicating a 24 hours period would not have led one of ordinary skill in the art to the significantly lower timeframe recited in the pending claims of 1-3 hours.  Applicants contend that the claimed contact time with heating or shaking results in significant reduction in metals which is unexpected.  Applicants further contend that the referenced temperature at which the contacting step is conducted is not taught in the cited references as the referenced temperature in Zimmerman is a fundamentally different type of process than the contacting step of the presently pending claims and are only relevant in obtaining and not treating a tobacco extract.  Applicants contend that new claim 76 is directed to the treatment of removal of copper which unexpectedly resulted in below detection limits for copper using the claimed methods.  Applicants further contend that similarly new claims 77-79 are directed to specific metal reductions that result in unexpected dramatic reduction in those metals.  Applicants 
	These arguments are found to be not persuasive for the reasons already of record in view of the modified rejection above and the reasons set forth below.  The examiner maintains that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would be motivated to optimize the temperature and contact time with the resin in order to maximize heavy metal content removal.  Indeed, Zimmerman et al. teach the adjustments of flow rates to control and optimize contact times with the resins [see paragraphs 0011 and 0055].  In other words, adjustments to contact times are within the level of one of ordinary skill in the art to optimize depending on the resin that is used and Zimmerman et al. supports this by teaching contact times that encompass applicants claimed ranges.  Furthermore, the claims do not set forth a specific boundary of time with an upper and lower limit especially in view of the indefiniteness of the term “about” as recited in the pending claims.  Applicants arguments that none of the contact times referred to in Zimmerman relates to relevant contact times between a tobacco material and a resin to reduce heavy metal contact is found to be not persuasive because the entire extraction process of Zimmerman relates to the reduction of heavy metals as being part of the 
	Additionally, the entire extraction process of Zimmerman relates to the reduction of heavy metals as being part of the entire tobacco extraction process.  It is the examiner’s position tat one of ordinary kill in the art at least does test various resins to determine the resin that is most effective in removing a desired compound, and to this end, given that triaminetetraacetic acid functionalized resin is already known to removemetals such as palladium, nickel, and copper from solutions, one of ordinary skill in the art would have a reasonable expectation that this removal would be sufficient.
	Even assuming arguendo, that the reduction in metal content based on shaking and heating is an unexpected result, this argument is found to be not persuasive because the argument of unexpected results must be commensurate in scope with the claimed invention.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)”.  In the instant case, applicant’s alleged unexpected result only occurred with the removal of copper by traiminetetracetic acid groups after heating the mixture at 60oC prior to metal removal [see Table 1].  However, the claims only require one or more of copper, cadmium, lead, and nickel and include a range of temperatures.   There is no evidence of record that the alleged unexpected result would occur with all of the metals in regards to claim 40 as claimed and over the entire range of temperatures as claimed.  Accordingly, the claims are not commensurate in scope with the alleged unexpected result.
	Regarding applicants’ remarks that the extraction method referenced in Zimmerman would not obtain such a composition of at least about 40% by weight of RuBisCO, F2 fraction proteins, or a combination thereof, this argument is found to be not persuasive for the reasons set forth above.  Briefly, since the Office does not have the facilities for examining and comparing applicants’ protein enriched material with the protein enriched material of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Conclusion

	Claims 40, 53-54, 58-59, 62-70, and 72-80 are pending.
	Claims 67-69 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 40, 53-54, 58-59, 62-66, 70, and 72-80 are rejected.
	No claims are in condition for an allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656